Case 1:18-cv-03265-JPH-DML Document 87 Filed 11/02/20 Page 1 of 1 PageID #: 338




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

RONNIE BEE CISLO,                                   )
                                                    )
                               Plaintiff,           )
                                                    )
                          v.                        )      No. 1:18-cv-03265-JPH-DML
                                                    )
WEXFORD OF INDIANA, LLC, et al.                     )
                                                    )
                               Defendants.          )

                                            FINAL JUDGMENT

        The Court having this day made its Order directing the entry of final judgment, now enters

 FINAL JUDGMENT against the plaintiff and for the defendants. This action is dismissed with

 prejudice.

 Date: 11/2/2020




 ROGER A. G. SHARPE, Clerk of Court


 By: _____________________
    Deputy Clerk



 Distribution:

 RONNIE BEE CISLO
 Laporte County Jail
 809 State St, Ste 201A
 Laporte, IN 46350

 All Electronically Registered Counsel
